EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Agreement (this “Agreement”), dated and effective as of January 17, 2020
(the “Effective Date”), by and between SinglePoint Inc., a Nevada Limited
Liability Company with principal offices at 2999 North 44th Street Suite 530
Phoenix AZ 85018 (the “Company”), and Corey Lambrecht residing at 10957 East
Karen Drive, Scottsdale, Arizona 85255 (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Executive as Chief Financial Officer
of the Company, and the Executive desires to serve the Company in such capacity,
upon the terms and subject to the conditions contained in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Employment.

 

The Executive will be employed by the Company as Chief Financial Officer. The
Executive will report to the Chief Executive Officer and President of the
Company and shall perform such duties as are consistent with his position as
Chief Financial Officer (as applicable, the “Services”). The Executive agrees to
perform such duties faithfully, to devote such amount of his working time,
attention and energies to the business of the Company to fulfill the duties and
obligations of serving as Chief Financial Officer of the Company and completing
the Services set forth herein, and while he remains employed by the Company, not
to engage in any other business activity that is in conflict with his duties and
obligations to the Company.

 

2. Term.

 

The Executive’s employment under this Agreement (the “Term”) shall commence as
of the Effective Date and shall continue for a term of one year unless sooner
terminated pursuant to Section 8 of this Agreement. Notwithstanding anything to
the contrary contained herein, the provisions of this Agreement governing
protection of Confidential Information shall continue in effect as specified in
Section 5 hereof and survive the expiration or termination hereof.

 

3. Best Efforts; Place of Performance.

 

(a) The Executive shall devote all of his business time, attention and energies
to the business and affairs of the Company and shall use his best efforts to
advance the best interests of the Company and shall not during the Term be
actively engaged in any other business activity, whether or not such business
activity is pursued for gain, profit or other pecuniary advantage, that will
interfere with the performance by the Executive of his duties hereunder or the
Executive’s availability to perform such duties or that will adversely affect,
or negatively reflect upon, the Company.

 



 1 | Page

  



 

(b) The duties to be performed by the Executive hereunder shall be performed in
any suitable location to efficiently complete the required tasks, subject to
reasonable travel requirements on behalf of the Company, or such other place may
reasonably be designated.

 

4. Compensation. As full compensation for the performance by the Executive of
his duties under this Agreement, the Company shall pay the Executive as follows:

 

(a) Base Salary. The Company shall pay Executive a salary (the “Base Salary”)
equal to Eighty Thousand Dollars ($80,000.00) per year. Payment shall be made in
accordance with the Company’s normal payroll practices. Notwithstanding the
foregoing, the Executive acknowledges that the Company is a start-up company
that may encounter financial constraints as it develops and as such agrees that,
if determined by a majority of the Board of Directors of the Company (the
“Board”), the Company may defer (and accrue) the Base Salary until such time as
the Board determine the Company is in a position to pay such.

 

(b) Bonus. The Executive shall be entitled to shares of Common Stock of the
Company as periodically determined by the Board

 

(c) Withholding. The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts payable to the Executive under this Section 4.

 

(d) Expenses. The Company shall reimburse the Executive for all normal, usual
and necessary expenses incurred by the Executive in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Executive’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.

 

(e) Vacation. The Executive shall, during the Term, be entitled to twenty (20)
days’ vacation per annum, in addition to holidays observed by the Company. The
Executive shall not be entitled to carry any vacation forward to the next year
of employment and shall not receive any compensation for unused vacation days.

 



 2 | Page

  



 

5. Confidential Information and Inventions.

 

(a) The Executive recognizes and acknowledges that in the course of his duties
he is likely to receive confidential or proprietary information owned by the
Company, its affiliates or third parties with whom the Company or any such
affiliates has an obligation of confidentiality. Accordingly, during and after
the Term, the Executive agrees to keep confidential and not disclose or make
accessible to any other person or use for any other purpose other than in
connection with the fulfillment of his duties under this Agreement, any
Confidential and Proprietary Information (as defined below) owned by, or
received by or on behalf of, the Company or any of its affiliates. “Confidential
and Proprietary Information” shall include, but shall not be limited to,
confidential or proprietary scientific or technical information, data, and
related concepts, business plans (both current and under development), client
lists, promotion and marketing programs, trade secrets, or any other
confidential or proprietary business information relating to development
programs, costs, revenues, marketing, investments, sales activities, promotions,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company or of any affiliate or client of the
Company. The Executive expressly acknowledges the trade secret status of the
Confidential and Proprietary Information and that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company. The Executive agrees: (i) not to use any such Confidential and
Proprietary Information for himself or others; and (ii) not to take any Company
material or reproductions (including but not limited to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof from the Company’s offices at any
time during his employment by the Company, except as required in the execution
of the Executive’s duties to the Company. The Executive agrees to return
immediately all Company material and reproductions (including but not limited,
to writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof in his possession to the
Company upon request and in any event immediately upon termination of
employment.

  

(b) Except with prior written authorization by the Company, the Executive agrees
not to disclose or publish any of the Confidential and Proprietary Information,
or any confidential, technical or business information of any other party to
whom the Company or any of its affiliates owes an obligation of confidence, at
any time during or after his employment with the Company.

 

(c) The Executive further agrees to assist the Company in every proper way (but
at the Company’s expense) to obtain and from time to time enforce patents,
copyrights or other rights on such Inventions in any and all countries, and to
that end the Executive will execute all documents necessary (even after
termination of this Agreement):

 

(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patents, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

 

(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

 

(d) The Executive shall cooperate in all regards with the Company, in any and
all matters, including but not limited to, the execution of any and all
documents pertaining to the Company (even after termination of this Agreement).

 

(e) The Executive acknowledges that while performing the Services under this
Agreement the Executive may locate, identify and/or evaluate patented or
patentable inventions or other business opportunities (the “Third Party
Inventions”) having commercial potential in the fields of networking and
telecommunication services, voice-over-internet protocol services and related
systems and other fields which may be of potential interest to the Company or
one of its affiliates. The Executive understands, acknowledges and agrees that
all rights to, interests in or opportunities regarding, all Third-Party
Inventions identified by the Company, any of its affiliates or either of the
foregoing persons’ officers, directors, employees (including the Executive),
agents or consultants during the Employment Term shall be and remain the sole
and exclusive property of the Company or such affiliate and the Executive shall
have no rights whatsoever to such Third-Party Inventions and will not pursue for
himself or for others any transaction relating to the Third-Party Inventions
which is not on behalf of the Company. Notwithstanding the foregoing, if the
Company, having been presented with the opportunity by the Executive to pursue
such Third Party Inventions chooses not to do so, then Executive may pursue such
Third Party Inventions himself without accounting to the Company therefore.

 



 3 | Page

  



 

(f) Executive agrees that he will promptly disclose to the Company, or any
persons designated by the Company, all improvements, Inventions made or
conceived or reduced to practice or learned by him, either alone or jointly with
others, during the Term.

 

(g) The provisions of this Section 5 shall survive any termination of this
Agreement.

 

6. Non-Competition, Non-Solicitation and Non-Disparagement.

 

(a) The Executive understands and recognizes that his services to the Company
are special and unique and that in the course of performing such services the
Executive will have access to, and knowledge of, Confidential and Proprietary
Information (as defined in Section 5) and the Executive agrees that, during the
Term and for a period of 36 months thereafter, he shall not in any manner,
directly or indirectly, on behalf of himself or any person, firm, partnership,
joint venture, corporation or other business entity (“Person”), enter into or
engage in any business which is engaged in any business directly competitive
with the business of the Company, either as an individual for his own account,
or as a partner, joint venturer, owner, executive, employee, independent
contractor, principal, agent, consultant, salesperson, officer, director or
shareholder of a Person in a business competitive with the Company within the
geographic area of the Company’s business, which is deemed by the parties hereto
to be nationwide. The Executive acknowledges that, due to the unique nature of
the Company’s business, the loss of any of its clients or business flow or the
improper use of its Confidential and Proprietary Information could create
significant instability and cause substantial damage to the Company and its
affiliates and therefore the Company has a strong legitimate business interest
in protecting the continuity of its business interests and the restriction
herein agreed to by the Executive narrowly and fairly serves such an important
and critical business interest of the Company. The Executive further
acknowledges that the consideration set forth herein was agreed to by the
Company, in part for the Executive agreeing to the Non-Competition,
Non-Solicitation and Non-Disparagement covenants contained herein.
Notwithstanding the foregoing, nothing contained in this Section 6(a) shall be
deemed to prohibit the Executive from (i) acquiring or holding, solely for
investment, publicly traded securities of any corporation, some or all of the
activities of which are competitive with the business of the Company so long as
such securities do not, in the aggregate, constitute more than 4.99% of any
class or series of outstanding securities of such corporation. This Section 6(a)
shall not be enforceable by the Company against Executive if the Executive (i)
is terminated by the Company without Cause; or (ii) terminates this Agreement
for Good Reason.

 

(b) During the Term and for a period of 12 months thereafter, the Executive
shall not, directly or indirectly, without the prior written consent of the
Company:

 

(i) solicit or induce any employee of the Company or any of its affiliates to
leave the employ of the Company or any such affiliate; or hire for any purpose
any employee of the Company or any affiliate or any employee who has left the
employment of the Company or any affiliate within one year of the termination of
such employee’s employment with the Company or any such affiliate or at any time
in violation of such employee’s non-competition agreement with the Company or
any such affiliate; or

 

(ii) solicit or accept employment or be retained by any Person who, at any time
during the term of this Agreement, was an agent, client or customer of the
Company or any of its affiliates where his position will be related to the
business of the Company or any such affiliate; or

 

(iii) solicit or accept the business of any agent, client or customer of the
Company or any of its affiliates with respect to products or services which
compete directly with the products or services provided or supplied by the
Company or any of its affiliates, or

 

(iv) Notwithstanding the foregoing, Sections 6(b)(ii) and 6(b)(iii) shall not be
enforceable by the Company against Executive if the Executive (i) is terminated
by the Company without Cause; or (ii) terminates this Agreement for Good Reason.

 



 4 | Page

  



 

(c) The Company and the Executive each agree that both during the Term and at
all times thereafter, neither party shall directly or indirectly disparage,
whether or not true, the name or reputation of the other party or any of its
affiliates, including but not limited to, any officer, director, employee or
shareholder of the Company or any of its affiliates.

 

(d) In the event that the Executive breaches any provisions of Section 5 or this
Section 6 or there is a threatened breach, then, in addition to any other rights
which the Company may have, the Company shall be entitled, to seek injunctive
relief to enforce the restrictions contained in such Sections, in addition to
any other remedies.

 

(e) Each of the rights and remedies enumerated in Section 6(d) shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law. If any of the
covenants contained in this Section 6, or any part of any of them, is hereafter
construed or adjudicated to be invalid or unenforceable, the same shall not
affect the remainder of the covenant or covenants or rights or remedies which
shall be given full effect without regard to the invalid portions. If any of the
covenants contained in this Section 6 is held to be invalid or unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision and in its reduced form such
provision shall then be enforceable.

 

(f) In the event that an actual proceeding is brought in equity to enforce the
provisions of Section 5 or this Section 6, the Executive shall not use as a
defense that there is an adequate remedy at law nor shall the Company be
prevented from seeking any other remedies which may be available.

 

The provisions of this Section 6 shall survive any termination of this
Agreement.

 

7. Representations and Warranties by the Executive.

 

The Executive hereby represents and warrants to the Company as follows:

 

(i) Neither the execution or delivery of this Agreement nor the performance by
the Executive of his duties and other obligations hereunder violate or will
violate any statute, law, determination or award, or conflict with or constitute
a default or breach of any covenant or obligation under (whether immediately,
upon the giving of notice or lapse of time or both) any prior employment
agreement, contract, or other instrument to which the Executive is a party or by
which he is bound.

 

(ii) The Executive has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.

 



 5 | Page

  



 

8. Termination. The Executive’s employment hereunder shall be terminated upon
the Executive’s death and may be terminated as follows:

 

(a) The Executive’s employment hereunder may be terminated by the Board of the
Company for Cause that is not cured by the Executive within 10 days after
receipt of written notice by the Company to Executive of such Cause. Any of the
following actions by the Executive shall constitute “Cause”:

 

(i) The Executive’s conviction after date of closing of any fraudulent/financial
felony or a crime of moral turpitude which has the effect of injuring, in a
material way (whether financial or otherwise and as determined in good-faith by
a majority of the Board), the business or reputation of the Company (including
entry of a nolo contendere plea);

 

(ii) The determination by the Company, after diligent investigation by the
Company following a written allegation by another employee of the Company, that
the Executive engaged in harassment prohibited by law (including, without
limitation, age, sex or race discrimination), unless the Executive’s actions
were specifically directed in writing by the Board of the Company;

 

(iii) Any intentional misappropriation or intentional embezzlement of the
property of the Company or its affiliates (whether or not a misdemeanor or
felony); and

 

(iv) An intended and willful material breach by the Executive of any provision
of this Agreement which is not cured by the Executive within five (5) days after
written notice thereof is given to the Executive by the Company.

 

(b) The Executive’s employment hereunder may be terminated by the Board due to
the Executive’s Disability. For purposes of this Agreement, a termination for
“Disability” shall occur (i) when the Board of the Company has provided a
written termination notice to the Executive supported by a written statement
from a reputable independent physician to the effect that the Executive shall
have become so physically or mentally incapacitated as to be unable to resume,
within the ensuing six (6) months, his employment hereunder by reason of
physical or mental illness or injury, or (ii) upon rendering of a written
termination notice by the Board of the Company after the Executive has been
unable to substantially perform his duties hereunder for 90 or more consecutive
days, or more than 120 days in any consecutive twelve month period, by reason of
any physical or mental illness or injury. For purposes of this Section 8(b), the
Executive agrees to make himself available and to cooperate in any reasonable
examination by a reputable independent physician retained by the Company.

 

(c) The Executive’s employment hereunder may be terminated by the Executive for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean (i) any
material breach by the Company of this Agreement that is not cured by the
Company within 30 days after receipt of written notice by Executive to the
Company of such material breach; or (ii) any material diminution in the duties,
responsibilities, rights, or privileges, which were applicable to and enjoyed by
the Executive at the commencement of the Term, without the consent of the
Executive, except as a result of the termination of the Executive’s employment
by the Company.

 

9. Compensation upon Termination.

 

(a) If the Executive’s employment is terminated as a result of his death or
Disability, the Company shall pay to the Executive or to the Executive’s estate,
as applicable, his Base Salary and any accrued but unpaid Bonus and expense
reimbursement amounts through the date of his Death or Disability and a lump sum
payment equal to $40,000 (at the time his Death or Disability occurs) within 30
days of his Death or Disability. In the event the Company does not have the cash
flow to pay such amount within 30 days as set forth above, the Company may make
such payments over 12 equal monthly installments.

 

(b) If the Executive’s employment is terminated by the Board of the Company for
Cause, then the Company shall pay to the Executive his Base Salary and Bonus
earned through the date of his termination and the Executive shall have no
further entitlement to any other compensation or benefits from the Company.

 



 6 | Page

  



 

(c) If the Executive’s employment is terminated by the Company (or its
successor) upon the occurrence of a Change of Control or within six (6) months
thereafter, the Company (or its successor, as applicable) shall (i) continue to
pay to the Executive his Base Salary for a period of six (6) months following
such termination, (ii) pay the Executive any accrued and any earned but unpaid
Bonus, (iii) pay the Executive the Bonus he would have earned had he remained
with the Company for six (6) months from the date which such termination occurs,
and (iv) pay expense reimbursement amounts through the date of termination.

 

(d) This Agreement sets forth the only obligations of the Company with respect
to the termination of the Executive’s employment with the Company, and the
Executive acknowledges that, upon the termination of his he shall not be
entitled to any payments or benefits which are not explicitly provided for
herein., and further agrees that the date of termination of his employment with
the Company for Cause or upon the resignation by the Executive, for any reason
whatsoever, shall be deemed the date of his resignation as a Manager of the
Company (with no further action required by the Manager or the Company).

 

(e) In the event this Agreement is terminated for Cause by the Company, or the
Executive resigns for no reason, the Executive agrees to waive all rights to
future bonuses or payments. At the election of the Executive, he can elect to
receive any unpaid wages via cash or in shares of common stock of the Company,
should the Company not be able to pay such amount owed in cash SinglePoint
Common stock will be issued to settle any outstanding wages.

 

(f) The provisions of this Section 9 shall survive any termination of this
Agreement.

 

10. Miscellaneous.

 

(a) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Arizona, without giving effect to its
principles of conflicts of laws.

 

(b) Any dispute arising out of, or relating to, this Agreement or the breach
thereof (other than Sections 5 or 6 hereof), or regarding the interpretation
thereof, shall be finally settled by arbitration conducted in Arizona in
accordance with the rules of the American Arbitration Association then in effect
before a single arbitrator appointed in accordance with such rules. Judgment
upon any award rendered therein may be entered and enforcement obtained thereon
in any court having jurisdiction. The arbitrator shall have authority to grant
any form of appropriate relief, whether legal or equitable in nature, including
specific performance. For the purpose of any judicial proceeding to enforce such
award or incidental to such arbitration or to compel arbitration and for
purposes of Sections 5 and 6 hereof, the parties hereby submit to the
non-exclusive jurisdiction of the Supreme Court of the State of Arizona, and
agree that service of process in such arbitration or court proceedings shall be
satisfactorily made upon it if sent by registered mail addressed to it at the
address referred to in paragraph (g) below. Each party shall be responsible for
its/his own attorney’s fees in such arbitration, and all of the costs and
expenses incurred with respect to the arbitration proceeding (except for the
filing fee, which shall be borne solely by the party commencing the arbitration)
shall be divided equally between the parties. Judgment on the arbitration award
may be entered by any court of competent jurisdiction.

 



 7 | Page

  



 

(c) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
assigns.

 

(d) This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive. The Company may assign its rights, together
with its obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets or other
Change of Control.

 

(e) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.

 

(f) The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

 

(g) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mails. Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this paragraph (g).

 

(h) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof which shall be deemed null and void. No representation,
promise or inducement has been made by either party that is not embodied in this
Agreement, and neither party shall be bound by or liable for any alleged
representation, promise or inducement not so set forth.

 

(i) As used in this Agreement, “affiliate” of a specified Person shall mean and
include any Person controlling, controlled by or under common control with the
specified Person.

 

(j) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

(k) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

  



 8 | Page

  



  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date below.

 



 SinglePoint Inc    By:

 

Name:

  Title:  Date:  

 

 

 

 

 

Executive

 

 

 

 

 

 

By:

 

 

 

Name:

Corey Lambrecht

 

 

Title:

Chief Financial Officer

 

 

Date:

 

 



    

 



 

9 | Page

